Citation Nr: 0925108	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-01 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1947 to November 
1951 and from February 1954 to January 1957, to include 
combat duty in the Korean War.  His decorations included the 
Purple Heart Medal.  Service connection was granted for 
residuals of a shell fragment injury to muscle group VII, 
right forearm, which was rated 10 percent, and laceration of 
the right eyebrow with retained foreign body, which was rated 
as noncompensable.  Service connection for combat-related 
bilateral hearing loss was also in effect during the 
Veteran's lifetime, which was evaluated as 10 percent 
disabling.

The Veteran died on February [redacted], 2005.  The appellant is the 
alleged surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of  rating and administrative decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California. 

In March 2005, the appellant filed an application for 
dependency and indemnity compensation and burial benefits.  
The appellant alleged that the Veteran's cause of death was 
due to service.  In a July 2005 rating decision, the RO 
denied service connection for the cause of the Veteran's 
death.  In a July 2005 administrative decision, the appellant 
was granted nonservice-connected burial benefits.  Later in 
July 2005, the RO denied entitlement to service-connected 
burial benefits.  In a written statement received at the RO 
in August 2005, the appellant disagreed with the decisions.  
In December 2005, the RO provided a Statement of the Case 
(SOC) with respect to the cause of death issue only.  The 
appellant filed a timely substantive appeal (VA Form 9) later 
that month.  

In May 2008, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder, which reflects that the Board would keep the record 
open for a period of 30 days for the submission of additional 
evidence.  See Hearing Transcript at 24.  During the hearing, 
the appellant submitted a waiver of initial RO consideration.  

The record reflects that the RO has not issued the requisite 
SOC with respect to the service-connected burial benefits 
issue pursuant to 38 C.F.R. § 20.200, and therefore, the 
Board must remand this issue for proper issuance of an SOC, 
and to provide the appellant an opportunity to perfect an 
appeal of the issue thereafter by filing a timely substantive 
appeal.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appellant's claim was advanced on the docket in November 
2006 due to financial hardship.

Other Matters

The Board notes that at the time of the Veteran's death, he 
had pending an application to reopen a claim for service 
connection for cardiac disease and hypertension; an 
application for aid and attendance; and an increased rating 
claim for his residuals of a right eye injury.  In March 
2005, the appellant filed an application for nonservice-
connected pension and accrued benefits.  The RO denied these 
claims in a July 2005 administrative decision.  The appellant 
has not filed a NOD with respect to either claim.  Therefore, 
the pension and accrued benefits claims are not on appeal.


REMAND

In March 2005, the appellant filed a claim for burial 
benefits.  Different benefits are provided depending upon 
whether the death was service-connected or nonservice- 
connected.  See 38 C.F.R. § 3.1600.  She asserted on the 
application that the Veteran's death was due to service.  In 
July 2005, the appellant was granted nonservice-connected 
burial benefits.  Later in July 2005, the RO denied 
entitlement to service-connected burial benefits.  The 
appellant filed a timely notice of disagreement to this 
denial, but was not issued a statement of the case regarding 
entitlement to service-connected burial benefits.  
Accordingly, the claim must be remanded in order for a 
statement of the case to be issued.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

With respect to the cause of death claim, the claims file 
contains an August 2005 letter from Dr. James G. Lindsay in 
which he opined that "it appears that [the Veteran's] 
meningioma could have been caused by the shrapnel wounds he 
suffered during the Korean War."  The doctor cited a medical 
article concerning the history of head trauma and the risk of 
intracranial meningioma.

The Board requested an expert medical opinion from a 
neurologist with the Veterans Health Administration (VHA) in 
July 2008.  The VHA physician was asked to express an opinion 
as to whether it is at least as likely as not that the 
Veteran's service-connected shell fragment wound to the right 
eyebrow region with a retained foreign body substantially or 
materially contributed to his fatal brain meningioma.  

In March 2009, two reports were received by the Board.  A VHA 
neurologist concluded that it was less likely than not that 
the Veteran's service-connected right eyebrow injury with 
retained foreign body was the cause of his recurrent 
malignant meningioma.  According to the neurologist, the 
Veteran did not suffer a traumatic brain injury at the time 
he sustained the shrapnel wound.  She also noted that the 
small metallic fragment noted on the MRI "did not cause a 
skull defect and was at a site removed from the subsequent 
meningioma."  The VHA neurologist wrote "[a]t best, there 
may be a slight increase in the risk of developing a 
meningioma after head trauma."

In a second VHA opinion from a diplomate of the American 
Board of Psychiatry and Neurology, the physician concluded 
that "there is clearly insufficient evidence from the 
medical literature to conclude that retained shrapnel 'as 
likely as not' substantially or materially contributed to 
[the Veteran's] fatal brain meningioma."  The doctor wrote 
that "although there is indeed valid evidence for 
association between head trauma and meningioma development, 
the association is not very strong and has not shown to be 
causal."  

The Board finds that the March 2009 reports contain adequate 
evidence upon which to decide the cause of death claim.  
However, the Board notes that in a March 2007 statement, the 
appellant requested that the RO acquire records regarding 
treatment for the Veteran's malignant meningioma from the 
Palo Alto and Fresno VAMC facilities for the period of 
January 1, 2003 to February [redacted], 2005.  The claims file 
contains Palo Alto records from February 2003 to April 2003, 
and Fresno records from April 2003 to October 2003 and April 
2004 to October 2004.  The Board also notes that the Veteran 
received his cancer diagnosis in December 2001.  He underwent 
three brain surgeries - December 2001, January 2003, and 
September 2003 - at the Palo Alto facility, and received 
treatment at the Fresno facility.  The appellant claims that 
these records "should affirm the fact shell fragmentation 
was imbedded in the skull and impacted on brain function 
leading to seizures, and the diagnosed meningioma."  
(Emphasis added.)  The record also indicates that the Veteran 
received treatment from a provider in Stanford.  In 
accordance with the VA's duty to assist in obtaining evidence 
necessary to substantiate her claim, the Board finds that all 
pertinent medical records regarding treatment of the Veteran 
should be obtained and associated with the claims file.  38 
U.S.C.A. § 5103A(c)(2) (West 2002).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The AMC/RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

2. The AMC/RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
provided health care for her husband's brain 
tumor for the period between December 2001 
and February 2005.  After securing the  
necessary releases, the RO should attempt to 
obtain copies of pertinent treatment records 
identified by the appellant.  Regardless of 
any response by the appellant, the AMC/RO 
should acquire treatment records from the VA 
medical facility in Palo Alto, California 
from December 2001 to February 2003 and from 
April 2003 to February 2005; and from the VA 
medical facility in Fresno, California from 
December 2001 to April 2003, October 2003 to 
April 2004, and October 2004 to February 
2005.  All such records procured as a result 
of this remand shall then be associated with 
the claims file. 

3. Thereafter, the claim for service 
connection for the cause of the Veteran's 
death must be readjudicated.  If the 
benefit sought on appeal is not granted, 
the appellant and her representative must 
be provided with a supplemental statement 
of the case. 

4. The issue of entitlement to service-
connected burial benefits should be 
reviewed.  If the benefit sought is not 
granted, the appellant should be furnished 
a statement of the case regarding 
entitlement to service-connected death 
benefits and advised of the appropriate 
time limits to perfect her appeal.  This 
issue should only be returned to the Board 
if an appeal is perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).







